DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-3, 11, 12 and 14 are pending. Claims 12 and 14 are withdrawn. Claims 1-3 and 11 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Response to Arguments
Initially, it is noted that applicant’s amendments (the presence of a chain transfer catalyst in step c) have necessitated new written description rejections as presented below. Furthermore, as this limitation is not supported by applicant’s original disclosure, any arguments in regards to this limitation are moot. However, the Examiner will address below the other arguments presented in applicant’s remarks filed 2/16/2021.

Furthermore, Clark’s acrylate monomers are known to form an acrylic adhesive backbone which can then be functionalized according to Webster to provide a switchable adhesive. Clark is simply being referred to for determining monomers that can be utilized in Webster’s process and is not being used to modify Webster’s solvent based process. Note that the epoxy compound in Clark is non-copolymerizable and is not relevant to the step of forming Webster’s polyacrylic backbone moiety. Additionally, the Examiner maintains it would have been obvious to simply look towards Clark for their specific acrylate monomer mixture to be incorporated into Webster’s backbone polymer as Clark specifically teaches that the selection of the monomers controls initial adhesivity.
With regards to Slark, the Examiner maintains that Clark is simply being used to determine appropriate monomers for forming the polymeric backbone and not modifying Webster to provide a solventless polymer process. Therefore, the Examiner maintains it would have been obvious to look towards Slark for modifying Webster’s solvent-based process. Applicant argues that the combination of solventless and solvent processes does not make sense. However, it is well known and demonstrated by the references that similar acrylate monomers 
The applicant provides similar arguments with respect to the prior art rejections over Webster in view of Clark and Slark and Yang. The Examiner maintains that the claims are obvious over the prior art for the reasons as presented above.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster (WO 99/18136) in view of Clark et al. (WO 2012/080215) and Slark et al. (U.S. PGPUB No. 2001/0051702) and Terashima et al. (U.S. PGPUB No. 2010/0221585).

	Regarding claims 1-3, Webster teaches preparing a pressure sensitive adhesive (abstract) by a process comprising: polymerizing a monomer mixture comprising a methacrylate monomer, such as 2-ethylhexyl acrylate and a copolymerizable monomer, such as n-butyl acrylate, and acrylic acid as a copolymerizable functional monomer (page 20, lines 9-26) with a free radical initiator (page 20, lines 11-18); and reacting the resultant acrylic copolymer with a monomer comprising a UV curable functional group (page 20, line 28-page 21, line 9), such as glycidyl methacrylate (page 5, lines 29-35), in the presence of a catalyst to form a UV-curable acrylic copolymer (page 21, line 3) which is then combined with a photoinitiator (page 10, lines 15-19). Webster further teaches polymerizing the monomer mixture in a solvent such as ethyl acetate 
	First, Clark teaches preparing a pressure sensitive adhesive (page 1, lines 2-3) from a curable acrylic polymer that may be prepared from a mixture of monomers including 2-ethylhexyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4), ethyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4) and a free radical initiator (page 4, lines 9-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Clark’s monomer mixture and initiator for Webster’s monomer mixture.  One would have been motivated to make this modification as Clark teaches that selecting the appropriate monomer mixture can ensure sufficient initial adhesivity (0070).
	Second, Slark teaches forming an acrylic copolymer in a solvent, then evaporating the solvent followed by modifying the acrylic copolymer with a reactive monomer (0039-0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s process by evaporating the solvent completely prior to reacting the acrylic polymer with the UV curable monomer.  One would have been motivated to make this modification to remove any impurities from the acrylic copolymer prior to additional processing steps.
Finally, Terashima teaches utilizing an acrylic copolymer (0034) having a glass transition temperature in the range as claimed (0037) for pressure sensitive adhesives (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that Webster’s copolymer has a glass transition .

3.	Claim 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster (WO 99/18136) in view of Clark et al. (WO 2012/080215) and Slark et al. (U.S. PGPUB No. 2001/0051702) and Yang et al. (U.S. Pat. No. 5095065).

	Regarding claims 1-3 and 11, Webster teaches preparing a pressure sensitive adhesive (abstract) by a process comprising: polymerizing a monomer mixture comprising a methacrylate monomer, such as 2-ethylhexyl acrylate and a copolymerizable monomer, such as n-butyl acrylate, and acrylic acid as a copolymerizable functional monomer (page 20, lines 9-26) with a free radical initiator (page 20, lines 11-18); and reacting the resultant acrylic copolymer with a monomer comprising a UV curable functional group (page 20, line 28-page 21, line 9), such as glycidyl methacrylate (page 5, lines 29-35), in the presence of a catalyst to form a UV-curable acrylic copolymer (page 21, line 3) which is then combined with a photoinitiator (page 10, lines 15-19). Webster further teaches polymerizing the monomer mixture in a solvent such as ethyl acetate (page 20, lines 11-26). Webster fails to teach the specific monomer mixture as claimed in claims 1 and 2, the removal of the solvent as claimed and the UV-curable copolymer having a glass transition temperature as claimed.
	First, Clark teaches preparing a pressure sensitive adhesive (page 1, lines 2-3) from a curable acrylic polymer that may be prepared from a mixture of monomers including 2-ethylhexyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4), ethyl 
	Second, Slark teaches forming an acrylic copolymer in a solvent, then evaporating the solvent followed by modifying the acrylic copolymer with a reactive monomer (0039-0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s process by evaporating the solvent completely prior to reacting the acrylic polymer with the UV curable monomer.  One would have been motivated to make this modification to remove any impurities from the acrylic copolymer prior to additional processing steps.
Finally, Yang teaches utilizing an acrylic copolymer (abstract) having a glass transition temperature in the range as claimed in claims 1 and 11 (column 4, lines 11-12) for pressure sensitive adhesives (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that Webster’s copolymer has a glass transition temperature in the range as claimed.  One would have been motivated to make this modification as Yang notes that if the glass transition temperature is not in the desired range the adhesive will not have sufficient tackiness (column 7, lines 5-8).

Conclusion
	Claims 1-3, 11, 12 and 14 are pending. 

Claims 1-3 and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 28, 2021            Primary Examiner, Art Unit 1796